McMurray, Presiding Judge.
Plaintiff Liberty Mutual Insurance Company filed this direct appeal from the trial court’s February 23, 1998 order dismissing defendant Carolyn Anthony as Guardian of Kirsten Bowen and as Administratrix of the Estate of Connie M. Stembridge from plaintiff’s action for declaratory relief for failure to state a claim upon which relief could be granted under OCGA § 9-11-12 (b) (6). The plaintiff’s action for declaratory relief remains pending against defendants Clarendon National Insurance Company, John Bleakly Ford, Inc. and Charles Bowman. Since the trial court did not direct entry of final judgment in accordance with OCGA § 9-11-54 (b) and there has been no compliance with the interlocutory appeals procedure of OCGA § 5-6-34, the trial court’s February 23, 1998 order is not final and appealable. Church v. Bell, 213 Ga. App. 44 (443 SE2d 677) (1994). Accordingly, this appeal must be dismissed for lack of jurisdiction.

Appeal dismissed.


Blackburn and Eldridge, JJ, concur.